Citation Nr: 0735085	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  06-11 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from October 1966 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the RO 
which, in part, denied an increased rating for the veteran's 
diabetes mellitus.  In June 2007, a hearing was held at the 
RO before the undersigned acting member of the Board.  

By rating action in April 2005, service connection was 
established for ulnar neuropathy of the left upper extremity 
associated with diabetes mellitus with mild diabetic 
neuropathy of the feet, rated 20 percent disabling, and ulnar 
neuropathy of the right upper extremity associated with 
diabetes mellitus with mild diabetic neuropathy of the feet, 
rated noncompensably disabling; effective from December 13, 
2004.  By rating action in June 2006, the RO assigned 
separate 10 percent evaluations for peripheral neuropathy of 
the left lower extremity, and peripheral neuropathy of the 
right lower, each rated 10 percent disabling from May 30, 
2006,  The veteran and his representative were notified of 
these decision and did not express dissatisfaction with the 
ratings assigned.  Accordingly, these issues are not in 
appellate status and will not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's diabetes mellitus is manifested by insulin 
dependence and a restricted diet, but does not require 
regulation of activities; nor it is manifested by episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider; additional complications have not 
been demonstrated.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus with erectile dysfunction, are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.119, Part 4, including Diagnostic Code 7913 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in December 2004 fully satisfied 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was notified of the evidence 
that was needed to substantiate his claim; what information 
and evidence that VA will seek to provide and what 
information and evidence the veteran was expected to provide, 
and that VA would assist him in obtaining evidence, but that 
it was ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that his 
diabetes had increased in severity; of what evidence was 
necessary for a higher evaluation for diabetes, and why the 
current evidence was insufficient to award the benefits 
sought.  

The veteran's service medical records and all VA medical and 
Social Security Administration records have been obtained and 
associated with the claims file.  The veteran was afforded 
two VA examinations during the pendency of this appeal and he 
also testified at a hearing before the undersigned acting 
member of the Board in June 2007.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by the VA, it 
is reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Diabetes Mellitus

The veteran is currently assigned a 20 percent evaluation for 
diabetes mellitus under Diagnostic Code (DC) 7913, which 
provides for a 100 percent evaluation when diabetes mellitus 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  A 60 percent evaluation 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 20 percent rating is assigned with insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet, and a 10 percent evaluation when diabetes is 
manageable by restricted diet only.  38 C.F.R. § 4.119 
(2007).  

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  38 C.F.R. § 4.119, Note (1) (2007).  

The Board has reviewed all the evidence of record, including 
the findings from VA examinations in January 2005 and May 
2006, and finds that the current evaluation of 20 percent 
under DC 7913 accurately reflects the extent of the veteran's 
disability, and that a higher rating is not warranted.  

In order to be entitled to the next higher evaluation of 40 
percent, the evidence must show that the veteran's diabetes 
requires insulin, restricted diet, and a regulation of 
activity.  While the veteran's condition does require insulin 
and a restricted diet, the evidence fails to establish that 
his activities are medically regulated solely because of 
diabetes.  The Board has reviewed the numerous VA medical 
reports of record pertaining to the veteran's treatment for 
diabetes, and has not found a single entry that even remotely 
suggested that his activities were restricted.  On the 
contrary, the evidentiary record indicates that the veteran 
engages in physical activities on a daily basis.  The veteran 
testified that he was encouraged by his cardiologist to 
exercise daily because of his significant cardiovascular 
problems, and said that he tries to walk a mile and do other 
exercise everyday.  In this regard, the Board notes that the 
VA examiner in May 2006, stated unequivocally that there was 
no restriction or regulation of the veteran's physical 
activities due to his diabetes.  

The evidence of record does not show that regulation of 
activity has been medically prescribed for the veteran's 
diabetes so as to warrant the next higher rating of 40 
percent.  Furthermore, there have been no episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization, or any additional complications due to his 
diabetes at anytime during the pendency of this appeal.  (See 
April 2005 and May 2006 VA examination reports).  
Accordingly, the Board finds that the 20 percent evaluation 
assigned for the veteran's diabetes mellitus accurately 
depicts the current severity of the disability, and there is 
no basis for the assignment of a higher evaluation.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
diabetes has necessitated frequent periods of 
hospitalization.  While the appellant may assert that his 
diabetes alone has interfered with his employability, the 
Board observes that the evidence of record simply does not 
support such conclusion.  Any related impairment that the 
veteran may have has been already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for diabetes mellitus is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


